Citation Nr: 1515023	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  05-20 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an increased disability rating for left hammertoes, currently rated as 30 percent disabling.

3.  Entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus (DMII).

4.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, and from a July 2006 rating decision issued by the VA Regional Office (RO) in Boston, Massachusetts.  

In the January 2004 rating decision, the ROIC, in relevant part, denied entitlement to service connection for a low back sprain; and denied entitlement to higher disability ratings for left and right foot hammer toes (rated as 10 percent disabling).  In the July 2006 rating decision, the RO granted service connection for DMII, and assigned a 20 percent disabling, effective February 28, 2006.  The Boston RO currently has jurisdiction over this appeal.

The Veteran testified at a hearing before the undersigned in December 2007.  A transcript is of record.

In a November 2010 decision, the Board granted service connection for a bilateral leg disability, namely peripheral neuropathy, and remanded the remaining issues for further evidentiary development.

In August 2011, the Board, in relevant part, denied entitlement to service connection for a low back disability; granted an increased disability rating for left foot hammer toes to 30 percent and for right foot hammer toes to 20 percent; and remanded the issue of entitlement to a higher disability rating for DMII for further development.

The Veteran appealed the August 2011 Board decision, to the extent that it denied entitlement to service connection for a low back disability and entitlement to a disability rating higher than 30 percent for left foot hammer toes, to the United States Court of Appeals for Veterans' Claims (Court).  The parties filed a Joint Motion for Partial Remand (Joint Motion), which was granted by the Court in March 2012.  The Court's Order vacated the August 2011 Board decision regarding the left foot hammer toes and low back issues; and remanded them to the Board for adjudication consistent with the Joint Motion.

In October 2012, the Board found that the issue of entitlement to a TDIU was raised by the record, and remanded all claims currently on appeal for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In prior decisions, the Board has noted that the issue of entitlement to service connection for an eye disability was adjudicated in an April 2011 supplemental statement of the case (SSOC).  The Board does not have jurisdiction over the issue as a notice of disagreement (NOD) and a substantive appeal have not been received with respect to the issue.  Moreover, the issue was not the subject of a prior statement of the case (SOC) in the current appeal.  See 38 C.F.R. § 19.31(a) (2014) (providing that an SSOC can in no case "be used to announce decisions by the [AOJ] on issues not previously addressed in [an SOC]...").  As the Board noted in the October 2012 remand, however, it does not appear that the Veteran has been provided with notice of his appellate rights with regard to the denial of that claim.  Thus, this matter is referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.

REMAND

Service treatment records reveals that the Veteran was to be scheduled to appear before a medical board for separation after suffering foot problems in service.  Records pertaining to medical board findings and a separation examination are not of record.  See 38 C.F.R. § 3.159(c) (2014).

On VA authorization Forms 21-4142; the Veteran indicated that he received treatment from Harvard Vanguard Medical Associates from November 1989 to July 2005; however records dated between November 1989 and June 2001 have not been obtained.  He also reported receiving treatment from Emory University Hospital in 2012 and 2013; however records dated prior to April 2013 have not been obtained.  See id.

The Veteran has additionally reported receiving VA treatment from the Jamaica Plains Campus of the Boston VA Healthcare System from 1973 to 2004, and the record indicates that he received VA podiatry treatment in May 2014.  These treatment records do not appear to have been associated with the claims file.  See id; see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In a May 2014 VA examination report, the examiner provided negative opinions with respect to whether the Veteran's claimed back disability was etiologically related to service or to a service-connected disability.  The examiner did not appear to consider the Veteran's contention that he was medically evacuated from Kue Army Hospital in Okinawa, Japan, due, at least in part, to a low back sprain.  Cf. Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Additionally, the examiner did not consider reports that the Veteran's altered gait due to service-connected hammertoes caused or aggravated his back disability.  Nor did the examiner discuss findings of VA examinations in September 2003 and May 2009, which diagnosed low back conditions secondary to his foot disabilities.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 29, 303-304 (2008).  

Finally, the May 2014 VA examiner did not provide an opinion with respect to whether the Veteran's service-connected disabilities preclude him from securing or maintaining gainful employment as of February 11, 2011.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that a complete copy of the Veteran's service treatment records, to include medical board findings and a separation examination, is obtained and associated with the claims file.

2.  Obtain the VA records of treatment for the conditions at issue in this appeal since 1973 from the Jamaica Plains Campus of the Boston VA Healthcare System; and VA treatment records dated since April 2014 from the Atlanta VA Medical Center, to specifically include records of podiatry treatment in May 2014.

3.  After securing any required authorization, obtain the Veteran's private treatment records from Harvard Vanguard Medical Associates, dated from November 1989 to June 2001, and from Emory University Hospital, dated prior to April 2013, and from any additional identified private healthcare provider for which records have not been obtained.

4.  Thereafter, ask the May 2014 VA examiner to again review the claims file, including any new evidence, and provide new opinions with respect to the following:  

A)  Provide a new opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner must specifically address the Veteran's contention that he was medevacked during service at least in part due to low back sprain.  If the examiner rejects the Veteran's reports the examiner should provide a reason for doing so.

B)  Provide a new opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the low back disability is proximately due to or the result of (caused by) the service-connected foot and/or leg disabilities.  

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the low back disability is aggravated (permanently made worse) by the service-connected foot and/or leg disabilities.  

If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability, that shows a baseline of low back disability prior to aggravation.

In providing these opinions, the examiner must specifically address findings in the September 2003 and the May 2009 VA examination reports diagnosing low back conditions secondary to the Veteran's foot disabilities, and the Veteran's contention that altered gait due to foot disability has caused or aggravated his back disability.

C)  Provide an opinion as to whether the Veteran's service connected disabilities (i.e., posttraumatic stress disorder, left foot hammertoes, right foot hammertoes, type II diabetes mellitus, chronic fungal infection both feet, and bilateral leg disorders secondary to service-connected diabetes), together, render him unable to secure or follow a substantially gainful occupation for which his education and experience would qualify him as of February 11, 2011.

Explain whether considering the Veteran's claimed back disability to be service-connected would alter this opinion.  

If the examiner is not available, ask another equally qualified examiner to review the entire record and provide the additional opinions.  The examiner should provide reasons for all opinions.  If further examination is recommended, this should be arranged.

5.  If new evidence tends to show an increase in severity of the Veteran's service-connected diabetes, schedule a new VA examination to assess the severity of his diabetes.

6.  If new evidence indicates an increase in severity of the Veteran's left foot hammertoes, schedule a new VA examination to assess the severity of his foot disability.

In such case, the examiner must provide a new opinion as to whether the service-connected left foot disability is so severe that the Veteran would be equally well served by amputation with a prosthetic in place or whether there is actual loss of use of the foot.  The examiner should provide reasons for the opinion.

7.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

